Gregory, J.
Suit by Bishop against the appellant for killing stock. The complaint avers, that on, &c., the defendant, by her agents and servants, was engaged in running a locomotive, and a train of cars thereto attached, on the road of defendant, situate in Tipton county, and while being engaged in running the aforesaid locomotive and train of cara as aforesaid did run over, kill and destroy one bay horse, the property of the plaintiff, of the value of two hundred dollars, and that at the point on the road of the defendant where the horse was killed, the “ defendant’s road was not fenced as required by law.”
A demurrer to the complaint was overruled, to which the defendant excepted, and assigns this, action of the court below for error.
Two objections are made to the complaint: 1. That it does not show that the injury was done by the locomotive *203or cara used on the road. 2. That it does not aver that the road was not “ securely fenced in, and such fence properly maintained by the company.”
It must he admitted that it does not very clearly appear whether it was the agents and servants, or the loco motive and cars of the defendant that killed the horse. But we think the complaint on this point certain to a common intent.
It is a fundamental rule of pleading, that the pleader must state facts, aud not legal conclusions. The law requires the company to fence on its own land, but we suppose it clear that the company would not bo liable to the owners of animals killed or injured by its cars, locomotives, or other carriages, in the absence of negligence, if the road is securely fenced in, and such fence properly maintained by such company, although such fence is entirely on the land of an adjoining proprietor, even where the railroad company is a trespasser as to such proprietor. But to say thatthe “ defendant’s road was not fenced as required by law,” is stating a legal conclusion, and not a fact. A demurrer only admits the truth of facts well pleaded. We think the court below erred in overruling the demurrer to the complaint. As there was a trial on a bad complaint, the other questions made by the appellant become immaterial.
The judgment is reversed with costs, and the cause remanded, with directions to sustain the demurrer to the complaint, and for further proceedings.
Elliott, J., dissents.